Citation Nr: 1130727	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1992 to June 1995.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's case was remanded in January 2008 to provide appropriate notification to the Veteran, obtain Social Security Administration (SSA) records, inform the Veteran requesting him to submit statements from the individuals noted in his October 2004 statement, and to obtain any records identified by the Veteran.  As discussed in greater detail below, the Board finds that the Appeals Management Center (AMC) complied with the January 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran originally requested that a hearing be provided in connection with his appeal.  However, in a March 2010 statement, the Veteran explained that he no longer wanted a hearing.  Therefore, the hearing request is withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The January 2003 rating decision is final.

3.  The evidence received since the January 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating a claim.  

4.  The most persuasive evidence of record weighs against finding that a psychiatric disorder is causally or etiologically related to active duty.  



CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 20.1103 (2010).

2.  Some of the evidence received subsequent to the January 2003 rating decision is new and material and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A psychiatric disorder was not incurred in active military duty and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Initially, with respect to the Veteran's claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims ("Court") held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for a psychiatric disorder.  Therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that any defect in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In this case, the RO did provide the appellant with notice in December 2004 prior to the initial decision on the claim in February 2005.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met.  The RO informed the Veteran in the December 2004 letter about the information and evidence that is necessary to substantiate his claim for service connection.  The letter stated that in order to establish service connection the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  The December 2004 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The December 2004 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter stated that it was the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date.  The March 2008 letter informed him that a disability rating was assigned when a disability was determined to be service- connected and that such a rating could be changed if there were changes in his condition.  The letter also explained how effective dates were determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Although the letter was not sent prior to initial adjudication of the claim, the Veteran was given an opportunity to respond following this notice and the claim was subsequently readjudicated in a February 2011 supplemental statement of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, the Board finds that the RO complied with the January 2008 remand, in terms of providing an appropriate notification letter in March 2008.  See Stegall v. West, 11 Vet. App. 268 (1998).  In light of the above, the Board finds that all notification requirements have been met.

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records, available private treatment records, SSA records, and VA treatment records are in the claims file and were reviewed by both the RO/AMC and the Board in connection with the Veteran's claim.  Indeed, the AMC obtained the SSA records in accordance with the January 2008 remand directive.  Thus, the AMC complied with the January 2008 remand.  See Stegall, id.  In addition, the AMC informed the Veteran to submit lay statements from the individuals he identified as having witnessed his psychiatric symptoms during service.  However, the Veteran has not submitted any lay statements.  Thus, the AMC again complied with the January 2008 remand.  Id.  The Veteran was also given an additional opportunity to identify any medical treatment that he has received so that VA could obtain the records on his behalf.  The AMC obtained VA treatment records and private treatment records identified by the Veteran.  Thus, the January 2008 remand directives have been completed.  Id.  The Veteran has not informed VA of any other existing records which may be helpful in the adjudication of his claim for service connection.   

Furthermore, the Veteran was afforded VA examinations in February 2004 and November 2010 with respect to his claim for service connection.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The VA opinions were predicated on a review of the records in the claims file as well as on mental status examinations of the Veteran.  The examiners also provided sound reasoning for the stated nexus opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for schizophrenia was originally denied by the January 2003 rating decision.  The Veteran submitted a timely notice of disagreement and the RO issued a Statement of the Case in March 2004.  However, the Veteran did not perfect his appeal and, therefore, the decision became final.  See 38 C.F.R. § 20.1103.  The Board acknowledges that the RO framed the issue as entitlement to service connection for schizophrenia in the prior final rating decision.  Since the last final rating decision, the medical evidence of record includes numerous diagnoses for other psychiatric disorders.  However, as the January 2003 rating decision and the March 2004 SOC took into account other psychiatric diagnoses, such as delusional disorder, it is appropriate for the Board to consider the current issue on appeal as a request to reopen the previously denied claim for service connection for a psychiatric disorder.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Veteran submitted a petition to reopen his claim for service connection in October 2004.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in January 2003 consists of service treatment records, the private treatment records, VA treatment records, a February 2004 VA examination report, and the Veteran's statements.  The RO denied the Veteran's claim because the service treatment records did not show any treatment or diagnosis of any psychiatric disorder.  It was noted that the first incident of treatment after service was in September 1997.  None of the treatment records related the Veteran's schizophrenia to his military service.  In addition, the March 2004 statement of the case noted that the February 2004 VA examiner stated that it was not as likely as not that the delusional disorder was incurred in military service.  The RO noted that there was no evidence of incurrence in military service of schizophrenia or a delusional disorder and there was no evidence of symptoms prior to September 1997, which was more than 1 year after the Veteran's discharge from service.  Therefore, service connection was denied. 

The evidence associated with the claims file subsequent to the January 2003 rating decision includes SSA records, private treatment records, updated VA treatment records, the Veteran's statements, and the November 2010 VA examination report.   The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the January 2003 rating decision and finds that some of the evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that the November 1999 VA treatment record is material.  In the record, it was noted that the Veteran's troubles began when he left the Army and returned home to live with his mother.  As noted above, the RO, in part, denied the Veteran's claim as there was no evidence of symptoms prior to September 1997.  However, the VA treatment record indicates that the Veteran's symptoms began when he returned home from the Army in 1995.  Indeed, the Veteran has stated that he has suffered from mental problems since service.  As the November 1999 VA treatment record indicates that the Veteran had symptoms of a psychiatric disorder since separation from service, the evidence relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a psychiatric disorder.  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  Here, the rating decision on appeal denied reopening the Veteran's claim.  However, the February 2011 supplemental statement of the case (SSOC) essentially considered the claim on the merits and the Veteran has been afforded proper notification with respect to the elements required to substantiate a claim for service connection.  Therefore, the Veteran would not be prejudiced by the Board's review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for certain diseases, including psychosis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that his current psychiatric disorder is related to active duty.  In the Veteran's original application for disability benefits, dated in December 2001, the Veteran stated that his symptoms of schizophrenia started when he was in the service.  He stated that he was paranoid and believed that the members were going to run him over with a tank and call it an accident.  In another statement, the Veteran contended that he was accused of being gay in the military which was traumatic for his disorder.  He has also stated that he should not have been accepted entrance to active service due to his psychiatric problems.  In a recent statement, the Veteran explained that the Veteran's level of functioning has not differed since the date of enlistment from the military.  He stated that when he got out of the military in 1995, he was hallucinating and believed that the radio was speaking directly to him.  In a statement received in March 2010, he explained that he believed that his mental health was adversely affected due to sexual harassment in his unit during his tour of duty.  He said that he was watched very closely by his superior and everyday in the break room, they would speak very vaguely about him in all sorts of ways and sometimes commenting on his sexual orientation.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder.

Initially, the Board recognizes that the Veteran has a long history of treatment for psychiatric disorders.  The first objective medical evidence is dated in 1997, two years after the Veteran's separation from active service.  In the October 1997 treatment record, the Veteran reported that his army duty was uneventful.  After leaving active duty, he lived with his mother until his behavior to her suggested drug misuse.  The subsequent VA treatment records and private treatment records show diagnoses of schizophrenia, schizoaffective disorder, bipolar type, delusional disorder, depression, schizotypal personality, and personality disorder.  The November 1999 VA treatment record noted that the Veteran's troubles began when he left the Army and returned home to live with his mother.  

However, the Veteran's service treatment records are negative for any findings, notations, or documentation of any psychiatric disorder.  The January 1992 enlistment examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The service treatment records dated in July 1992 noted that the Veteran was seen by a family therapist after his stepfather committed suicide and that he feels the Army is a way to receive educational benefits.  The July 1992 questionnaire reveals that the Veteran reported a present problem of relationship with other soldiers.  The Veteran stated that he could not concentrate, had memory problems, cried often, was at times confused, depressed, and he experienced difficulty adjusting to army life.  The July 1992 record shows that the Veteran's dress was appropriate, he was fully alert, had cooperative behavior, good memory, normal thought content, fair insight, clear thought processes, good judgment, normal mood, and normal affect.  The examining physician commented that the Veteran was experiencing usual adjustment difficulties and the Veteran was cleared for training.  The case was closed and there was no return appointment scheduled.  In the May 1995 report of medical history, the Veteran checked yes as to having experienced frequent trouble sleeping and depression or excessive worry.  However, the May 1995 separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  

The Veteran was afforded a VA examination in February 2004.  The claims file was reviewed and his complaint of depression and sleep problems at military discharge were acknowledged.  The examiner noted that in 1997, the Veteran referred to the last year in the Army as the best in his life, but today emphasized how he felt everyone was against him.  On Axis I, the examiner listed a diagnosis of delusional disorder, persecutory type and additionally, the Veteran has alcohol abuse and marijuana abuse.  The examiner noted that it was at least as likely as not that the Veteran has undergone deterioration since his active duty years because of functional impairments about being disliked and vulnerable to being harmed, poor judgment, poor impulse control, failure to use common sense coping techniques, and inability to self-soothe.  Because the subjective reports by the Veteran on his military experiences contradict themselves and because of the paucity of objective mental health data from the active duty time frame, the examiner was unable to say "it is at least as likely as not" that the condition was incurred during active duty.  The Veteran did not appear psychotic in the service, if only because his optimal vocational adjustment appears to have been those years.  The examiner opined that it was at least as likely as not that he held a genetic vulnerability to psychosis because of the report that his father was considered schizophrenic.  The examiner also noted that it was at least as likely as not that he had a "cognitive set" during active duty that fostered subsequent delusional attitudes.  In a 1997 interview, the Veteran described his attitudes in reaction to his effort to fit-in with his brother and his brother's friends, who beat him up.  In this 2004 interview, the Veteran again presented himself as trying to fit in with the other males on active duty, but he thinks of social slights as the initiation of persecution and fights.  The examiner did not find documentation of the fights in the claims file, but if this documentation exists, it would certainly be consistent with the interference of the "cognitive set" that would later facilitate delusions.  This would be the best professional opinion on the question of the illness being "incurred" on active duty.  

The Veteran was afforded a VA examination in November 2010.  The examiner noted that information for the examination was obtained from the Veteran, a review of the claims file, and from Ms. [redacted], the administrator for the living center where the Veteran resides.  The Veteran began the evaluation by stating that he suffers from severe delusions as well as severe feelings of paranoia.  The Veteran has a history of multiple psychiatric hospitalizations.  He has obtained diagnoses of schizophrenia, paranoid schizophrenia, schizoaffective disorder, schizotypal personality disorder, delusional disorder, and has also had diagnoses of cannabis, and alcohol abuse.  Some of the dates and places of treatment include being hospitalized at the St. Louis VAMC on November 1999, December 1999, and June 2003.  He was also hospitalized at the Big Springs State Hospital in Big Springs, Texas in March 1999 and at Hendricks Hospital in December 1999.  The Veteran denied any history of mental health treatment while in the military.  According to the Veteran, the first time he obtained any mental health services was approximately 15 months after his discharge from the military.  The Veteran went on to express that he believes that he is entitled to benefits from the military because of how the military affected him.  According to the Veteran, he was traumatized on a very deep level.  He reported that he had a difficult time in the military and that when he was assigned to his regular unit, he felt ostracized by the men in his unit.  He said that the men would pick on him and tease him and make innuendoes about his sexual orientation.  On Axis I, the examiner listed a diagnosis of delusional disorder.  The examiner stated that the results of the examination depict an individual who presented with a thought disorder consisting of delusional thinking and paranoid ideation.  Primarily, he has exhibited delusional thinking with thoughts of paranoia.  The Veteran reported no history of mental health treatment while in the military and that the first time he had an episode was approximately 15 months after separation from service.  The Veteran stated that he felt somewhat persecuted when in the military.  Nevertheless, the Veteran did not appear to present with any psychotic features while in the military.  He did not exhibit any signs of vocational impairment while in the military.  Based upon this information, it is less likely as not that the Veteran's mental disorder manifested itself while in the service.  Also, based upon the information obtained from the review of the Veteran's records, the Veteran's present mental disorder is, again, less likely as not caused by or a result of his military service.    

In this case, the Board finds that the competent medical evidence of record weighs against finding that a psychiatric disorder was causally or etiologically related to active service.  The November 2010 examiner interviewed the Veteran, performed a mental status examination, and reviewed the claims file.  The examiner discussed the Veteran's statements regarding his belief that service caused his current psychiatric disorder; however, the examiner explained that the Veteran did not appear to present with any psychotic features while in the military.  He did not exhibit any signs of vocational impairment while in the military.  Based upon this information, it was less likely as not that the Veteran's mental disorder manifested itself while in the service.  The Board does observe that the February 2004 VA examiner provided a more detailed opinion regarding the Veteran's psychiatric disorder and whether it was incurred in active service.  The examiner noted the Veteran's inconsistent statements regarding his experience in the military, contrasting his statements in 2004 with those made in 1997, when he initially sought psychiatric treatment.  Because the subjective reports by the Veteran on his military experiences contradicted themselves and because of the paucity of objective mental health data from the active duty time frame, the examiner was unable to say "it is at least as likely as not" that the condition was incurred during active duty.  The examiner went on to say that it was at least as likely as not that he held a genetic vulnerability to psychosis and that it was at least as likely as not that the Veteran had a "cognitive set" during active duty that fostered subsequent delusional attitudes.  In the 2004 interview, the Veteran presented himself as trying to fit in with the other males on active duty, but he thought of social slights as the initiation of persecution and he fought.  The examiner did not find documentation of the fights in the claims file, but if this documentation exists, it would certainly be consistent with the interference of the "cognitive set" that would later facilitate delusions.  This would be the best professional opinion on the question of the illness being "incurred" on active duty.  Although the examiner noted that the Veteran may have had a cognitive set during active service that subsequently led to delusional attitudes, the examiner still offered an overall opinion that he was unable to say that it was at least as likely as not that the psychiatric disorder was incurred in active duty.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993), see also 38 C.F.R. § 3.102.  Finally, although the November 1999 VA treatment record noted that the Veteran's history of psychiatric symptoms began right after separating from the service- indicating chronicity of symptoms since service, the Board has determined below that the Veteran's statements regarding continuity of symptoms are not credible.  Therefore, the November 1999 VA treatment record does not provide a basis for a grant of service connection.  

The Board recognizes the Veteran's statements that his psychiatric disorder began during active service.  The Veteran is competent to describe his symptoms during service and his experiences.  Although the Veteran did note on separation that he experienced worry and depression, the Board finds that the Veteran is not credible with respect to his statements that he had a psychiatric disorder during service.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran's assertions are not supported by the documentary evidence of record.  His allegations are not credible because they are inconsistent with other evidence of record, particularly the record contemporaneous with service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  As reflected above, there were no in-service findings of a psychiatric disorder.  Although the Veteran marked "yes" when asked on his report of medical history if he had depression, excessive worry and trouble sleeping, the separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  Indeed, when the Veteran was initially seen for psychiatric treatment in 1997, the Veteran reported that his military service was uneventful.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  In addition, the Veteran reported during his VA examination that he was first treated for psychiatric problems in 1997 and did not receive any mental health treatment during service.  

Accordingly, because of the inconsistencies in his statements as well as the lack of any psychiatric disorder during service, the Board does not find the Veteran's statements that he began experiencing psychiatric problems during service to be credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).

In this case, the only evidence relating the Veteran's current psychiatric disorder is the Veteran's own statements.  Although the Veteran is competent and credible to attest to symptoms he has experienced, he is not competent to provide an opinion as to the etiology of his psychiatric disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a psychiatric disorder is not a condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his disability do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Furthermore, the Board finds that the VA examiners' opinions are more persuasive than the Veteran's statements that his current psychiatric disorder is related to active service.  The VA examiners conducted mental status examinations of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided nexus opinions with a supporting rationale.  Thus, the Board finds that the VA examiners' opinions are more persuasive than the statements of the Veteran with respect to the etiology of the Veteran's psychiatric disorder.   

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  In this instance, although the Veteran is competent to say that that his symptoms began during service and that he experienced hallucinations since service, a psychiatric disorder is not a condition under case law where observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder is therefore medical in nature and not capable of lay observation.  Id. at 498 (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Moreover, as noted above, the Veteran's statements regarding the onset of his psychiatric problems have been inconsistent and, therefore, not credible.  Indeed, when the Veteran was first seen for treatment in October 1997, he stated that his last year in the Army was the best year of his life.  In fact, during his VA examination, he stated that he was not treated for any psychiatric problems during active service and that he was first treated 15 months after separation from service.  As such, the Board finds that the Veteran's statements as to the existence and continuity of his disorder since active service are not credible.  Therefore, service connection based on continuity of symptomatology is not warranted.  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, there is no evidence of psychosis to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.

In light of the above, the Board finds that the preponderance of the evidence weighs against service connection for a psychiatric disorder and, therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


